DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction/Election
Applicant’s election without traverse of claims 1-17 drawn to species [I], [A], [ii] in the reply filed on  02/07/2022 is acknowledged.
Applicant's election with traverse of species [b]  in the reply filed on 02/07/2022 is acknowledged.  The traversal is on the ground(s) that the two species [a] and [b]  based on instant application disclosure fig. 3A-3B and fig. 9A and [0092] do not have mutually exclusive characteristics i.e. the body unit illustrated in Figures 3A-3B does not necessarily have mutually exclusive characteristics from the orthopedic treatment device as illustrated in Figure 9A and that species of 3A-3B can include inductive/wireless charging. This was  found persuasive. The species restriction requirement between species [a] and [b] as raised in Office Action dated 12/15/2021 para. [12-14]  is withdrawn.
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse with respect to species [I], [A], [ii]  in the reply filed on 02/07/2022.
Currently, claims 1-17 are being examined on the merits as being drawn to elected species.
Drawings
The drawings are objected to because figure 11F is mentioned in description para. [0160] but no corresponding numbered figure is included.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “232” has been used to designate both “power source” and “ferrite cores” (see instant application specification para. [0132]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “… the PICC may it include a liquid plug …” in para.[0162] needs to be corrected.  A suggested correction is -- the PICC may [[it]] include a liquid plug --.
“… In certain embodiments a plate may be slide into a body unit like a sleeve…” in para.[0163] needs to be corrected.  A suggested correction is -- In certain embodiments a plate may be slid[[e]] into a body unit like a sleeve--.
“… The wireless charged with storage system 500 may include an external power device…” in para.[0164] needs to be corrected.  A suggested correction is -- The wirelessly charged [[with]] storage system 500 may include an external power device--.
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
Claim 11 in lines 2-3 recites “the electromagnetic field is not projected to the fracture site through the orthopedic bone site” which renders the claim unclear. More specifically, it is unclear as to how the therapy is rendered if the electromagnetic field is not projected to the fracture site. Further, the electromagnetic field projection path required to render therapy to the fracture site is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6, 9-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Rogachefsky; Richard A. et al. (Pub. No.: US 20150080636 A1, hereinafter referred to as “Rogachefsky”).
As per independent Claim 1, Rogachefsky discloses a method of treating an injury (Rogachefsky in at least abstract, fig. 6-13, [0002], [0004-0005], [0007], [0014-0021], [0024], [0047-0066], [0069] for example discloses relevant subject-matter. More specifically, Rogachefsky in at least [0002], [0005], [0007], [0024] for example discloses a method of treating an injury. See at least Rogachefsky [0007] “a device for use in healing a broken bone and for other uses”) comprising: 
positioning an orthopedic treatment device on a bone fracture in a mammal (Rogachefsky in at least [0002], [0024], [0033], [0050], [0059] for example discloses positioning an orthopedic treatment device on a bone fracture in a mammal. see Rogachefsky at least [0002] “an orthopedic fixation device with an …magnetic field generator for placement in a patient to promote healing of a fractured bone and surrounding tissue”; [0033] “In use, the coil should be positioned such that the bone fracture and/or any other tissue to be healed is disposed in the electromagnetic field”), 
the orthopedic treatment device comprising an electromagnetic field emitter (Rogachefsky in at least [0007] for example discloses the orthopedic treatment device comprising an electromagnetic field emitter. discloses Rogachefsky [0007] “a device for use in healing a broken bone and for other uses includes an internal fixation device carrying an electromagnetic field generator, a signal generator, and a rechargeable power source, together with an external device for recharging the power source”); and


As per dependent Claim 2, Rogachefsky further discloses method wherein the treatment regimen includes one or more predetermined electromagnetic frequencies and durations(Rogachefsky in at least [0028-0029], [0061], [0063] for example discloses the treatment regimen includes one or more predetermined electromagnetic frequencies and durations. See at least [0028] “Depending upon the program routine, the controller will manipulate the power from the power source to supply a current to the electromagnetic field emitter 16, which in turn will create an electromagnetic field corresponding to the applied current”; [0061] “selection of strength and duration of currents applied to the electromagnetic emitters …the controller could be pre-programmed with a treatment methodology and merely turned on to run through that pre-determined treatment regimen”).

As per dependent Claim 3, Rogachefsky further discloses method further comprising powering the electromagnetic field emitter from a power supply positioned external to the mammal(Rogachefsky in at least [0007], [0028], fig. 7, fig. 13, [0065-0066] for example discloses powering the electromagnetic field emitter from a power supply positioned external to the mammal. See at least [0028] “Depending upon the program routine, the controller will manipulate the power from the power source to supply a current to the electromagnetic field emitter 16, which in turn will create an electromagnetic field corresponding to the applied current.”;[0065] “the induction coil is implanted in the patient and an induction device, such as an induction wand, is used external to the patient to charge the device”; [0066] “FIG. 13 illustrates a schematic of a system … There, a battery 42 is the power source, and an induction loop 44 is provided to charge the battery 42. A receiver 46 and transmitter 48 are also illustrated, as is an example of the signal generator 50. The signal generator 50 is illustrated as including a signal shape memory 52, which stores one or more signal shapes used to drive the coil 60; a signal playback generator 54; signal level controls 56; and final treatment amplifier 58. These components all are connected to the treatment coil 60.”).
As per independent Claim 4, Rogachefsky discloses an orthopedic treatment system (Rogachefsky in at least abstract, fig. 6-13, [0002], [0004-0005], [0007], [0014-0021], [0024], [0047-0066], [0069] for example discloses relevant subject-matter. More specifically, Rogachefsky in at least [0005], [0007], fig. 13, [0021], [0058-0066] for example discloses an orthopedic treatment system (see fig. 13). See at least [0005] “a device includes an orthopedic fixation device and an electromagnetic field emitter carried by the fixation device”, [0007] “a device for use in healing a broken bone and for other uses includes an internal fixation device carrying an 
a body unit configured to attach to an orthopedic bone plate (Rogachefsky in at least fig. 7, fig. 13, [0049], [0059], [0066] for example discloses a body unit (fig. 7, cylindrical attachment unit) configured to attach to an orthopedic bone plate 314. See at least Rogachefsky [0049] “a press or interference fit with the plate, facilitating connection of the emitter with the plate… the emitter with protrusion may be fixed to the plate using any known fastening method, such as adhesives”; [0059] “a device … includes an implantable device, such as a conventional device like … plate, adapted to carry a field emitter and a signal generator”); 
an electromagnetic field emitter positioned within the body unit (Rogachefsky in at least [0005], [0007], fig. 7, fig. 13, [0049], [0059], [0062-0063], [0066] for example discloses an electromagnetic field emitter 316 positioned within the body unit. See at least [0049] “an emitter 316 includes a coil 328 such as those described above and a protrusion 330 depending from the coil… allow for registration of the emitter 316 with any standard hole 315 formed in an orthopedic plate 314”), 
the electromagnetic field emitter configured to project an electromagnetic field at a therapeutic frequency for a therapeutic duration (Rogachefsky in at least fig. 7, fig. 13, [0049], [0058], [0061], [0066] for example discloses the electromagnetic field emitter configured to project an electromagnetic field at a therapeutic frequency for a therapeutic duration. See at least [0058] “arrange the electromagnetic field emitter such that in use the emitted field acts on the desired treatment area”; [0061] “control circuitry … allow for user selection of strength and duration of currents applied to the electromagnetic emitters. The controller may be programmable, i.e., via remote control through an input device external to the patient, to allow for custom treatment of each patient”; [0066] “A receiver 46 and transmitter 48 are also illustrated, as is an example of the signal 
an internal power source positioned within the body unit (Rogachefsky in at least fig. 7, fig. 13, [0049], [0060], [0062-0063], [0065-0066] for example discloses an internal power source positioned within the body unit. See at least [0049] “controller and/or a power source … included with the emitter”), 
the internal power source configured to provide electrical current to the electromagnetic field emitter (Rogachefsky in at least fig. 7, fig. 13, [0049], [0060], [0062-0063], [0065-0066] for example discloses the internal power source configured to provide electrical current to the electromagnetic field emitter. See at least [0062] “power sources, which provide power for energizing the coil”); and 
a receiving coil positioned within the body unit(Rogachefsky in at least fig. 7, [0007], fig. 13, [0065-0066] for example discloses a receiving coil/induction coil positioned within the body unit. See at least [0065] “the device may further include an induction coil as a rechargeable power source” ), 
the receiving coil configured to receive power from an external power source, the external power source positioned outside the body unit (Rogachefsky in at least [0007], fig. 7, fig. 13, [0065-0066] for example discloses the receiving coil/induction coil configured to receive power from an external power source/induction wand, the external power source positioned outside the body unit. See at least [0065] “the induction coil is implanted in the patient and an induction device, such as an induction wand, is used external to the patient to charge the device”).
As per dependent Claim 5, Rogachefsky further discloses orthopedic treatment system wherein the external power source comprises a delivery coil, the delivery coil configured to inductively charge the receiving coil (Rogachefsky in at least fig. 13, [0065-0066] for example discloses the external power source comprises a delivery coil within induction wand, the delivery coil configured to inductively charge the receiving coil/induction coil. See at least [0065] “the induction coil is implanted in the patient and an induction device, such as an induction wand, is used external to the patient to charge the device”).
As per dependent Claim 6, Rogachefsky further discloses orthopedic treatment system wherein the receiving coil is configured to provide electrical current to the internal power source (Rogachefsky in at least fig. 7, fig. 13, [0049], [0065-0066] for example discloses the receiving coil/induction coil is configured to provide electrical current to the internal power source such as a battery. See at least [0049] “A controller and/or a power source may be included with the emitter”; [0065] “the device may further include an induction coil as a rechargeable power source. More specifically, the induction coil is implanted in the patient and an induction device, such as an induction wand, is used external to the patient to charge the device.”; [0066] “FIG. 13 illustrates a schematic of a system…There, a battery 42 is the power source, and an induction loop 44 is provided to charge the battery 42.”).
As per dependent Claim 9, Rogachefsky further discloses orthopedic treatment system wherein the electromagnetic field emitter comprises a coil wrapped around a ferrite core (Rogachefsky in [0032] for example discloses electromagnetic field emitter comprises a coil wrapped around a ferrite core. See Rogachefsky at least [0032] “162 is wrapped around a 
As per dependent Claim 10, Rogachefsky further discloses orthopedic treatment system wherein the electromagnetic field emitter is configured to project the electromagnetic field at an orthopedic fracture site (Rogachefsky in fig. 11, [0002],[0004-0007], [0033], [0047], [0053], [0058] for example discloses the electromagnetic field emitter is configured to project the electromagnetic field at an orthopedic fracture site. See at least [0002] “orthopedic fixation device with … magnetic field generator for placement in a patient to promote healing of a fractured bone and surrounding tissue”; [0033] “In use, the coil should be positioned such that the bone fracture and/or any other tissue to be healed is disposed in the electromagnetic field”; [0047] “the emitter and plate may be designed to cooperate in creating a field that will effectively intersect with a fracture/wound”;[0053] “electromagnetic field emitter is a flat or pancake coil 516 disposed on a plate 514, such as an orthopedic plate. A pancake coil generally emits a field having flux lines 568 such as those illustrated in FIG. 11… treatment regions 570, which are areas disposed in the magnetic field. In practice, the afflicted bone or tissue to be healed should be disposed in these treatment regions 570 for maximum efficacy of the emitter 516”;[0058] “arrange the electromagnetic field emitter such that in use the emitted field acts on the desired treatment area.”).
As per dependent Claim 11, Rogachefsky further discloses orthopedic treatment system wherein the electromagnetic field emitter is positioned adjacent the orthopedic bone plate, such that the electromagnetic field is not projected to the fracture site through the orthopedic bone site (Here, the “such that” encompassing limitation i.e. “the electromagnetic field is not projected to the fracture site through the orthopedic bone site” is being interpreted as intended result/functional limitation as such a prior art structure that is capable of the recited intended result/function would 
As per dependent Claim 12, Rogachefsky further discloses orthopedic treatment system further comprising an antenna positioned within the body unit, the antenna configured to communicate with an external remote control receiver (Rogachefsky in at least fig. 13, [0061], [0063-0064], [0066] for example discloses further comprising an antenna positioned within the body unit, the antenna configured to communicate with an external remote control receiver. See at 
As per dependent Claim 13, Rogachefsky further discloses orthopedic treatment system, further comprising a sensor positioned within the body unit in communication with the antenna, the sensor configured to measure an internal characteristic within an implant site (Martinson in at least [0063-0064] for example discloses a sensor/sensor coils positioned within the body unit in communication with the antenna, the sensor configured to measure indirectly an internal characteristic within an implant site such as accumulated magnetic field dose at treatment site. See at least [0063] “implanted device … include a receiver and a transmitter, allowing the device to communicate with an external device. Such an arrangement would allow for downloading to the implanted device signal patterns and schedules, e.g., for specific treatments, as well as updates, and for receiving information from the device, for example, about the treatment, such as accumulated dosimetry and/or other treatment characteristics”;  [0064] “the device may further include sensory coils…to measure the magnitude and duration of the generated magnetic field. Using the aforementioned transmitter, the results measured by the sensor coil are then forwarded to the remote 
As per dependent Claim 15, Rogachefsky further discloses orthopedic treatment system wherein the external power source is positioned on the skin of a mammal, the mammal implanted with the orthopedic bone plate (Rogachefsky in at least [0002], [0005], [0007] fig. 7, fig. 13, [0059], [0065-0066] for example discloses wherein the external power source/induction wand is positioned on the skin of a mammal, the mammal implanted with the orthopedic bone plate. See at least [0002] “orthopedic fixation device with … magnetic field generator for placement in a patient to promote healing of a fractured bone and surrounding tissue”; [0059] “a device according to the invention generally includes an implantable device, such as a conventional device like a … plate, adapted to carry a field emitter and a signal generator”; [0065] “the induction coil is implanted in the patient and an induction device, such as an induction wand, is used external to the patient to charge the device.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 
Claim 17 is  rejected under 35 U.S.C. 103 as being unpatentable over Rogachefsky.
As per dependent Claim 17, Rogachefsky discloses  orthopedic treatment system of claim 4, further comprising a second electromagnetic field emitter (Rogachefsky in at least [0053] discloses use of multiple coils ),
Rogachefsky does not necessarily require opposing electromagnetic fields feature in the applied embodiment. 
However, Rogachefsky discloses alternate embodiments that make obvious the electromagnetic field emitters configured to project opposing electromagnetic fields, the opposing magnetic fields configured to create a Hemholtz effect such that the magnetic field strength at an orthopedic fracture site is increased (Rogachefsky in at least fig. 10-12, [0053-0055] discloses use of a plurality of planar coils with more or fewer planar coils which would encompass use of pair of planar coils/emitters and in [0055] discloses that such planar coils can be arranged in a multiple layers or stacked  which configuration would create a Hemholtz effect such that the magnetic field strength at an orthopedic fracture site is increased due to the stacking of  planar coil pairs. Also, Rogachefsky in [0057] discloses planar coils/emitters on a flexible substrate may be disposed on an orthodpedic implant or wrapped around the orthopedic implant (treatment tissue between layered planar coils) which could also create a Hemholtz effect such that the magnetic field strength at an orthopedic fracture site is increased when two such planar coils assume positions/aligned on opposite sides of the internal orthopedic treatment device and are activated/energized simultaneously. See at least [0053] “other types of coils may be used. FIG. 10 shows an embodiment in which the electromagnetic field emitter is a flat or pancake coil 516 disposed on a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify coil arrangement as taught by Rogachefsky, such that they project opposing electromagnetic fields configured to create a Hemholtz effect, as also made obvious by Rogachefsky. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that such an arrangement will provide an increased magnetic field dose that effectively acts on the desired treatment area, while still  maintaining  a relatively low profile the (Rogachefsky, [0053], [0055], [0057-0058]).
Claims 7, 8, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rogachefsky in view of  Martinson; James B. et al. (Pub. No.: US 20140343350 A1, hereinafter referred to as “Martinson”).
As per dependent Claim 7, Rogachefsky discloses orthopedic treatment system of claim 4 (see claim 4 analysis), further comprising a controller contained within the body unit (Rogachefsky in at least fig. 7, fig. 13, [0049], [0066] for example discloses a controller contained within the body unit. See at least [0049] “controller … included with the emitter”), 
the controller  in electrical communication with the electromagnetic field emitter, the internal power source, and the receiving coil (Rogachefsky in at least fig. 7, fig. 13, [0049], [0062-0063], [0065-0066] for example discloses the controller  in electrical communication with the electromagnetic field emitter, the internal power source/rechargeable power source, and the receiving coil/induction coil as shown in fig. 13. See at least [0062] “a number of arrangements of 
Rogachefsky  does not explicitly disclose microprocessor.
However, in an analogous electronics including orthopedic implant field of endeavor, Martinson discloses an orthopedic treatment system (Martinson in at least abstract, [0002], [0008], [0017-0019], [0033], fig. 2, fig. 5, fig. 9, 11,  [0078] for example discloses orthopedic treatment system as shown in fig. 5, fig. 2 and fig. 9 . See at least Martinson [0078] “an implantable orthopedic device 270 is designed for association with a fractured or broken bone 272 in the vicinity of the injury 274. Device 270 can be a component in an internal fixation system, such as a plate or the like. Device 270 can be held in place with pins 276, 278, adhesives and/or the like”) comprising: 
an implanted electronics body unit configured to attach to an orthopedic bone plate, the implanted electronics body unit comprising a microprocessor contained within the unit (Martinson in at least [0002], [0008], fig. 2, fig. 5, [0017-0019], [0078] for example discloses an implanted electronics body unit configured to attach to an orthopedic bone plate, the implanted electronics body unit comprising a microprocessor contained within the unit. See at Martinson [0078] “Implantable orthopedic device 270 can comprise selected electronics 280 and associated one or more transducers 282. Selected electronics 280 can include, for example, a microprocessor, a communication system with transmitting and/or receiving capabilities, a power supply, memory 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit used in the implanted orthopedic treatment system as taught by Rogachefsky, to be a microprocessor, as taught by Martinson in light of Martinson’s disclosure in at least [0002] stating that  the orthopedic implants may comprise a suitable microprocessor, although other electronic analog or digital controllers can be used as an alternative to a microprocessor. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success as a matter of simple substitution of one known element for another to obtain predictable results and  advantage of imparting desirable electromagnetic therapeutic functionality/energy to the implant (Martinson, abstract, [0008], [0033]). 

As per dependent Claim 8, the combination of Rogachefsky and Martinson as a whole further discloses orthopedic treatment system wherein the microprocessor is configured to modify an electrical current delivered from the receiving coil to the internal power source such that the electrical current is in a usable form for the internal power source (Rogachefsky in at least fig. 7, fig. 13, [0049], [0062-0063], [0065-0066] for example discloses the controller is configured to modify an electrical current delivered from the receiving coil/induction coil to the internal power source/rechargeable power source such that the electrical current is in a usable form for the internal power source and in Martinson in [0002], [0008], fig. 2, fig. 5, [0078] discloses microprocessor  as a controller functional equivalent. Thus, the combination of applied art as a whole discloses the limitation as now explicitly, positively and specifically recited by the Applicants. See at least Rogachefsky [0065] “device may further include an induction coil as a rechargeable power source. More specifically, the induction coil is implanted in the patient and an induction device, such as an 
As per dependent Claim 14, Rogachefsky discloses orthopedic treatment system of claim 13 (see claim 13 analysis), 
Rogachefsky  does not explicitly disclose sensor is configured to measure a stress exerted on the orthopedic bone plate.
However, in an analogous electronics including orthopedic implant field of endeavor, Martinson an orthopedic treatment system (Martinson in at least abstract, [0002], [0008], [0017-0019], [0033], fig. 2, fig. 5, fig. 9, 11,  [0078] for example discloses orthopedic treatment system as shown in fig. 5, fig. 2 and fig. 9 . See at least Martinson [0078] “an implantable orthopedic device 270 is designed for association with a fractured or broken bone 272 in the vicinity of the injury 274. Device 270 can be a component in an internal fixation system, such as a plate or the like. Device 270 can be held in place with pins 276, 278, adhesives and/or the like”) 
wherein the sensor is configured to measure a stress exerted on the orthopedic bone plate ( Martinson in at least [0002], [0008], [0017-0019], fig. 2, fig. 5, [0078] for example discloses the sensor/strain gauge measurement transducer is configured to measure a stress exerted on the orthopedic bone plate. See at least Martinson [0078] “an implantable orthopedic device 270 is designed for association with a fractured or broken bone 272 in the vicinity of the injury 274. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system used in the implanted orthopedic treatment system as taught by Rogachefsky, to further include a sensor configured to measure a stress exerted on the orthopedic bone plate, as taught by Martinson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success for the advantage of monitoring stress exerted on the healing bone (Martinson, [0078]) which would further facilitate the reprogramming of the implantable orthopedic device through transmitting the reprogramming information to the controller in which a new protocol is determined based on an analysis of information from the implanted orthopedic device related to the measurements of the measurement transducer i.e.  monitored stress exerted on the healing bone (Martinson, [0019], [0078]). 

As per dependent Claim 16, Rogachefsky discloses orthopedic treatment system of claim 4 (see claim 4 analysis), wherein the controller is configured to direct the electromagnetic field emitter to deliver a therapy regimen (Rogachefsky in at least fig. 13, [0028], [0062], [0066] for example discloses the controller is configured to direct the electromagnetic field emitter to deliver 
Rogachefsky  does not explicitly disclose microprocessor.
However, in an analogous electronics including orthopedic implant field of endeavor, Martinson an orthopedic treatment system (Martinson in at least abstract, [0002], [0008], [0017-0019], [0033], fig. 2, fig. 5, fig. 9, 11,  [0078] for example discloses orthopedic treatment system as shown in fig. 5, fig. 2 and fig. 9 . See at least Martinson [0078] “an implantable orthopedic device 270 is designed for association with a fractured or broken bone 272 in the vicinity of the injury 274. Device 270 can be a component in an internal fixation system, such as a plate or the like. Device 270 can be held in place with pins 276, 278, adhesives and/or the like”) comprising: 
a microprocessor configured to direct the electromagnetic field emitter to deliver a therapy regimen (Martinson in at least [0002], [0008], fig. 2, fig. 5, [0017-0019], [0078] for example discloses a microprocessor is configured to direct the electromagnetic field emitter to deliver a therapy regimen. See at least Martinson [0008] “a biocompatible implant comprising a power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit used in the implanted orthopedic treatment system as taught by Rogachefsky, to be a microprocessor, as taught by Martinson in light of Martinson’s disclosure in at least [0002] stating that  the orthopedic implants may comprise a suitable microprocessor, although other electronic analog or digital controllers can be used as an alternative to a microprocessor. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success as a matter of simple substitution of one known element . 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20180110550 A1 for disclosing a bone fixation orthopedic plate for securing together adjacent bones or bone segments which  include by design a certain degree of compliance that allow relative movement between the adjacent parts, and/or embedded electronic stimulation devices with the fixation devices being used for reducing and healing fractured bones similar in terms of use of electronic component including orthopedic plate to healing fractured bones to that claimed and disclosed.
US 20090062886 A1 for disclosing systems and methods utilizing one or more implantable devices for delivering therapeutic energy into the body using a magnetostrictive electroactive implantable device for generating therapeutic  energy via an externally applied magnetic field with the energy generated being stored and/or used for continuous or temporary therapeutic intervention, such as stimulating bone growth similar in terms of use of inductive coupling to transmit energy into an orthopedic implant for stimulating bone growth to that disclosed and claimed.
US 20020032484 A1 for disclosing apparatus and methods for stabilizing and maintaining adjacent bone portions in predetermined desired relationships and constraining one, two or three-dimensional motion and/or rotation of the adjacent bone portions, in particular, utilizing specially configured interacting magnetic array similar in terms of treating bone disorders using orthopedic implant coupled to magnets to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            
	March 25, 2022